Matter of Phalen v Gorski (2020 NY Slip Op 05654)





Matter of Phalen v Gorski


2020 NY Slip Op 05654


Decided on October 9, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 9, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., NEMOYER, CURRAN, TROUTMAN, AND DEJOSEPH, JJ.


774 CAF 19-01010

[*1]IN THE MATTER OF RICHARD PHALEN, PETITIONER-APPELLANT,
vJOLYNN M. GORSKI, RESPONDENT-RESPONDENT. (APPEAL NO. 1.) 


DAVID J. PAJAK, ALDEN, FOR PETITIONER-APPELLANT.
CHARLES J. GREENBERG, AMHERST, FOR RESPONDENT-RESPONDENT. 
MARY ANNE CONNELL, BUFFALO, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Genesee County (Eric R. Adams, J.), entered February 25, 2019 in a proceeding pursuant to Family Court Act article 6. The order dismissed the petition to modify a prior order of visitation. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs as moot (see Matter of Daniels v Jones, 144 AD3d 1420, 1420 [3d Dept 2016]; Matter of Smith v Cashaw, 129 AD3d 1551, 1551 [4th Dept 2015]).
Entered: October 9, 2020
Mark W. Bennett
Clerk of the Court